DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claim(s) 1-4,6,11-13,15-16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2,4-6, 12-14, 16, 18, 21 of U.S. Patent No. (10,964,304 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application is merely a broader version of the patented claims and thus said prior patent would have anticipated the instant claim language as mentioned. 



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10-12, 14-16, 19-20 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Murata et al. (US 9, 854,349 B2).

1. A method comprising: receiving an input signal produced by one or more first sensors (fig.1 (4); col.3 line 40-45); processing the input signal using a first filter disposed in an active noise reduction (ANR) signal path to generate a first signal for an acoustic transducer (fig.4 (41); col.5 line 63-65); processing the input signal using a second filter disposed in a pass-through signal path in parallel with the ANR signal path to generate a second signal for the acoustic transducer (fig.4 (44); fig.8 (91); abstract; col.1 line 40-45 & col.6 line 1-5& col.8 line 33-35; col.14 line 35-41); detecting, using one or more second sensors disposed in a feedforward signal path, an existence of a condition likely to cause instability in the pass- through signal path (fig.8 (73); col.11 line 10-30 & col.12 line 5-20); responsive to detecting the existence of the condition likely to cause instability in the pass-through signal path, adjusting the processing of the input signal in the pass-

2. The method of claim 1, wherein the ANR signal path generating the first signal is a feedforward ANR signal path (fig.4 (41); col.5 line 63-65).  


5. The method of claim 1, wherein the condition likely to cause instability in the pass-through signal path comprises a condition likely to cause coupling between the acoustic transducer and at least one of the one or more first sensors (col.6 line 35-60 & col.11 line 20-30/to control the proper ratio for gain transducer with sensor).  

6. The method of claim 1, wherein the second filter is configured to allow at least a portion of the input signal to pass through to the acoustic transducer in accordance with a variable gain associated with the pass- through signal path (fig.4/8 w (44-45/92); col.6 line 35-45).  



10. The method of claim 1, further comprising: detecting, using the one or more second sensors, that the condition likely to cause instability in the pass-through signal path is no longer in existence; and responsive to detecting that the condition likely to cause instability in the pass- through signal path is no longer in existence, adjusting the processing of the input signal in the pass-through signal path  (fig.4/8 w (45/92); col.6 line 35-45; col.11 line 10-30).     

11. A device comprising: one or more first sensors configured to generate an input signal indicative of an external environment of the device (fig.1 (4); col.3 line 40-45); an acoustic transducer configured to generate output audio (fig.2 (3); col.5 line 1-15); a first filter disposed in an active noise reduction (ANR) signal path of the device, the first filter configured to process the input signal to generate a first signal for the acoustic transducer (fig.4 (41); col.5 line 63-65); a second filter disposed in a pass-through signal path in parallel with the ANR signal path, the second filter configured to process the input signal to generate a second 
   

12. The device of claim 11, wherein the ANR signal path is a feedforward ANR signal path (fig.4 (41); col.5 line 63-65).    

14. The device of claim 11, wherein the condition likely to cause instability in the pass-through signal path comprises a condition likely to cause coupling between the acoustic transducer and at least one of the one or more first sensors (col.6 


15. The device of claim 11, wherein the second filter is configured to allow at least a portion of the input signal to pass through to the acoustic transducer in accordance with a variable gain associated with the pass- through signal path (fig.4/8 w (44-45/92); col.6 line 35-45).    

16. The device of claim 15, wherein the controller is configured to adjust the processing of the input signal in the pass-through signal path by adjusting the variable gain associated with the pass-through signal path (fig.4/8 w (44-45/92); col.6 line 35-45).   


19. The device of claim 11, wherein the controller is configured to: detect, based on input from the one or more second sensors, that the condition likely to cause instability in the pass-through signal path is no longer in existence; and responsive to detecting that the condition likely to cause instability in the pass- through 

20. One or more non-transitory machine-readable storage devices having encoded thereon computer readable instructions for causing one or more processing devices to perform operations comprising: receiving an input signal produced by one or more first sensors(fig.1 (4); col.3 line 40-45); processing the input signal in an active noise reduction (ANR) signal path to generate a first signal for an acoustic transducer (fig.2 (3); fig.4 (41); col.5 line 63-65);  col.5 line 1-15); processing the input signal in a pass-through signal path disposed in parallel with the ANR signal path to generate a second signal for the acoustic transducer(fig.4 (44); fig.8 (91); abstract; col.1 line 40-45 & col.6 line 1-5 & col.14 line 35-41); detecting, using one or more second sensors disposed in a feedforward signal path, an existence of a condition likely to cause instability in the pass- through signal path(fig.4 (44); fig.8 (91); abstract; col.1 line 40-45 & col.6 line 1-5); responsive to detecting the existence of the condition likely to cause instability in the pass-through signal path, adjusting the processing of the input signal in the pass-through signal path; and causing generation of a driver signal for the .  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 9, 854,349 B2) and Gether (US 2014/0270225 A1).

3. The method of claim 1, wherein the one or more second sensors (col.11 lien 25-30), but the art never specify as such mentioned sensor as comprise a proximity sensor.  

	However, it shall be noted Gether disclose of such sensor as comprise a proximity sensor (par [8-9, 64]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted proximity sensor for adjusting the characteristic signal based on objet proximity to the device. 



13. The device of claim 11, wherein the one or more second sensors comprise a another sensor of the ANR device, and wherein the controller is configured to detect the existence of a condition likely to cause instability in the pass-through signal path by detecting, based on input from the sensor (col.11 line 20-32).

But the art never mentioned of the sensor as being  a proximity sensor and  that an object is within a predetermined distance from one of: the proximity sensor or one of the first sensors.  

	However, it shall be noted Gether disclose of such sensor as comprise a proximity sensor and that an object is within a predetermined distance from one of: the proximity sensor or one of the first sensors (par [8-9, 64]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted . 

Claim(s) 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 9, 854,349 B2) and Hua et al. (US 10,657,950 B2).


8. The method of claim 1, but the prior art never specify as wherein adjusting the processing of the input signal in the pass-through signal path includes selecting one or more coefficients for the second filter disposed in the pass-through signal path.  

	But the prior art as in Hua disclose of a adjusting including processing of the input signal in the pass-through signal path includes selecting one or more coefficients for the second filter disposed in the pass-through signal path as in Hua (fig.9 (906); col.7 line 60-67). Thus, one of the ordinary skills in the art could have modified the art by adding the adjusting including processing of the input signal in the pass-through signal path includes selecting one or more coefficients 

Claim(s) 17 which in substance disclose the same feature as in claim(s) 8 has been analyzed and rejected accordingly.

Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 9, 854,349 B2) and Nawfal et al. (US 10,951,990 B2).


Claim 9, the method of claim 1, but the art never specify as wherein adjusting the processing of the input signal in the pass-through signal path includes disabling the pass-through signal path.  

	The art as in Nawfal et al. disclose of the aspect as adjusting the processing of the input signal in the pass-through signal path includes disabling the pass-through signal path (col.3 line 20-25; col.15 line 60-67). Thus, one of the ordinary skills in the art could have modified the art by adding the processing of the input 

Claim(s) 18 which in substance disclose the same feature as in claim(s) 9 has been analyzed and rejected accordingly.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DISLER PAUL/Primary Examiner, Art Unit 2654